DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/10/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of English-language translation for CN 110007991 is not provided.  See 37 CFR 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 04/12/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of English-language translation for KR 20020016434 and CN 101826889 are not provided.  See 37 CFR 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, it is unclear of what encompasses and is meant by the “historical data”.  Does such “historical data” implies to the wideband IQ data streams are captured, stored, and retrieved by the system?
Other claims are also rejected based on their dependency of the defected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2019/0346533).
Robinson et al disclose a method comprising:
capturing and storing on a non-transitory storage media wideband data streams received at a first receiver and a second receiver wherein the first receiver is coupled to a reference antenna and the second receiver is commutatively coupled to a plurality of commutating antennas configured in a known orientation with respect to the reference antenna ([0023]; [0030]; [0034]-[0035]; [0055]);
retrieving from the non-transitory storage media a first wideband data stream associated with the first receiver and a second wideband data stream associated with the second receiver for a select period of time ([0056]);
identifying within each the first wideband data stream and the second wideband data stream a common signal of interest wherein the signal of interest includes a center frequency ([0030]);
synchronously sampling for an acquisition interval the common signal in the first wideband data stream and the common signal in the second wideband data stream as received by the first receiver and the second receiver, respectively ([0029]; [0032]);
measuring a phase differences of the common signal sampled by the first receiver at the reference antenna and the second receiver at each of the commutating antennas ([0041]); and
identifying a bearing of the common signal from the phase differences ([0041]; [0043]).
Robinson et al do not explicitly disclose the wideband data streams are the wideband IQ data streams as claimed.  However, the wideband IQ data are well known for their use in antenna art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known wideband IQ data streams in the method of Robinson et al for properly processing, analyzing, utilizing the date for identifying a bearing of a signal.

Regarding claim 11, the system claim is rejected for similar reason as stated in claim 1 above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2-10 and 12-20 are allowed over prior art.  However, 35 USC 112(b) rejection must be overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0098881 discloses a multi-port antenna and associated systems having extremely wide bandwidth and capable of maintaining directivity as frequency decreases and is made arbitrarily low, allowing DF systems to operate to arbitrarily low frequency regardless of size.  Construction may be rugged, lightweight, and low cost, allowing reliable service in harsh environments.  The systems allow utilization of both the E and H fields occupying a common area of space.  The disclosed DF system takes advantage of knowledge of the as-installed array manifold, uses pattern matching to determine the angle of arrival (AoA) of incoming waves, and enhances sensitivity by using integration on cross-correlation products between the multiple ports to achieve SNR improvement.
US 7,848,719 discloses variable phase ring oscillators that provide a linear phase progression between adjacent elements in an antenna array by providing a symmetric ring configuration of tuned amplifiers and a single phase shifter.  The ring topology is coupled to a single PLL that allows for direct modulation and demodulation of arbitrary waveforms without using RF up/down converting mixers.  The PLL distributes the transmit waveforms to all antenna elements in the transmit mode and combines the received waveforms in the receive mode without any complicated power distribution network.  Ultra-wideband architectures and methods are described that utilize a first reference signal source, a VPRO, and a second reference signal source.  Related methods are controlling an array and beam steering are also described.

US 6,700,536 discloses a system and method that includes at least a pair of spaced antennas having overlapping fields of view.  The system further includes at least a pair of receivers respectively coupled to the pair of antennas.  Each of the receivers includes a spectral separator having a plurality of output signals.  Each of the output signals represents a signal value at one of a plurality of predetermined frequencies.  A plurality of analog to digital converters are coupled to a corresponding one of the spectral separators for respectively providing a digital representation of each of the output signals.  A digital processor coupled to an output of each of the plurality of analog to digital converters calculates an angle of arrival of the transmitted signal in at least one dimension from the digital representations.

US 4,380,010 discloses a novel Direction Finding system, using a small aperture circular array of vertical dipoles, the outputs of which are rotated in phase by angles corresponding to their angular location on the array circle.  A phased ring combiner is used to add the dipole pair outputs, giving two resultant waveforms, one advanced in phase and the other retarded by the same angle θ, where θ is the relative bearing angle of the incoming signal.  The phasing elements are made independent of the signal frequency either by the use of all-pass networks or by prior conversion to a fixed intermediate frequency.  DF processing can be performed by a digital meter which computes the phase difference between the two resultant waveforms.  In addition, an orthogonal DF display is available through a Σ/Δ conversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646